DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 3, 19 (these claims are directed to the non-elected embodiment of Species II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/01/2021.
Applicant's election with traverse of Species I and Sub-species 6 in the reply filed on 11/01/2021 is acknowledged.  The traversal is on the ground(s) that “The Applicant contends that the Sub-Groups and Species thereof are closely related and have a common utility…do not pose a serious burden for the Examiner by requiring separate searches…”.  This is not found persuasive because each of the species require a different search not required in the search of the other species.  For example, the search required for Species II which has a load sensor 1141 would require a search in CPC symbol G01G 19/60 which is defined for “Weighing apparatus combined with other objections, e.g., furniture…fishing equipment, e.g., with fishing rods” that is not required in the search for Species I which does not have a load sensor or any means for weighing a fish held in the net.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one of:  a water temperature sensor; an ambient temperature sensor; and an atmospheric pressure sensor” (see claim 4) and “a GPS receiver” (see claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 7-8, the terms “(LEE)” and “(LED)” render the claims vague and indefinite since it is unclear whether these terms included within parentheses are intended to be interpreted as part of the desired invention or not.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 10-2010-0028850 to Jee et al.
Jee et al. disclose a hand net device (100), comprising:  a yoke device (30) having a yoke body (31, 32, 35, 37); a basket (20, 21, 23) attached to the yoke body 
In regard to claim 6, Jee et al. disclose an actuator (button unit 32).
In regard to claims 7-8, Jee et al. disclose a light emitting element, wherein the light emitting element comprises a light emitting diode (light emitting light source/LEDs 33).
In regard to claim 9, Jee et al. disclose an illuminator (light emitting light source/LEDs 33) that generates and directs a light beam toward the basket.
In regard to claim 10, Jee et al. disclose wherein the hoop (21) has a reflective finish (the hoop 21 reflects light at the wavelength that represents its color as seen by a person).
In regard to claim 13, Jee et al. disclose wherein the yoke body (31, 32) is adapted to receive and securely hold a yoke module (33 or 34 or 36).
In regard to claim 14, Jee et al. disclose wherein the yoke body (31) comprises a module receptacle recess (hollow of 31 to receive 33 & 34 or circular recess of 35 to hold 36) that matches at least one of a size or a shape of the yoke module (see Fig. 2).
In regard to claim 15, Jee et al. disclose wherein the yoke module (33, 34) comprises an illumination module (33, 34) or a smart module with illumination (33, 34).
In regard to claim 16, Jee et al. disclose a handgrip (12 with 11) that is movable between a collapsed configuration (when sections 12 & 14 are collapsed and engaging portion 18c of switch member 18 is selectively engaged with groove 14b of second bar 14) and a deployed configuration (when sections 12 & 14 are fully extended and 
In regard to claim 20, Jee et al. disclose a hand net device, comprising:  a yoke device (30) having a yoke body (31, 32, 35, 37) that includes a lock actuator (button unit 32; lock actuator not being particularly claimed); a basket (20) that includes a net (23) that holds an object and a hoop (21) that attaches to the net; and a hand grip (11, 12) that is movable between a collapsed configuration and a deployed configuration, wherein the yoke device includes a yoke module having a blank module, an illumination module (33), a smart module, or a smart module with illumination (33).
Claim(s) 1, 6, 10, 11, 13-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kleckner 7,124,533.
Kleckner disclose a hand net device (10), comprising:  a yoke device (50) having a yoke body (50; see Fig. 1); a basket attached to the yoke body (see Fig. 1), the basket including a net (46) that holds an object and a hoop (40) that attaches to the net; and a handle (27) attached to the yoke body.
In regard to claim 6, Kleckner discloses an actuator (28 in Fig. 3C).
In regard to claim 10, Kleckner discloses wherein the hoop (40) has a reflective finish (the hoop 40 reflects light at the wavelength that represents its color as seen by a person).
In regard to claim 11, Kleckner discloses wherein the yoke device includes a snap button assembly (28 in Fig. 3C, 62, 66-68).
In regard to claim 13, Kleckner discloses wherein the yoke body (50) is adapted to receive and securely hold a yoke module (28).

In regard to claim 15, Kleckner discloses wherein the yoke module comprises a blank module (51 or 43, 44) or a smart module (28).
In regard to claim 16, Kleckner discloses a hand grip (27) that is movable between a collapsed configuration (see Fig. 1) and a deployed configuration (see Fig. 2).
In regard to claim 17, Kleckner discloses wherein the yoke device comprises a snap button assembly that includes a lock actuator (29 of 28) and a handle lock (portion of 28 that engages 66-68).
In regard to claim 18, Kleckner discloses wherein the snap button assembly further comprises a spring mechanism (V-shaped spring portion of 28 in Figs. 3A-C) that keeps the handle lock (portion of 28 that engages 66-68) in a lock position (see Fig. 3C) until sufficient force is applied to the spring mechanism to allow the handle lock to move from the lock position (see Fig. 3B).
In regard to claim 20, Kleckner discloses a hand net device comprising:  a yoke device (50) having a yoke body (50) that includes a lock actuator (28); a basket that includes a net (46) that holds an object and a hoop (40) that attaches to the net; and a hand grip (27) that is movable between a collapsed configuration (see Fig. 1) and a deployed configuration (see Fig. 2), wherein the yoke device includes a yoke module having a blank module (51 or 43, 44).

In regard to claim 18, Kleckner discloses wherein the snap button assembly further comprises a spring mechanism (V-shaped spring portion of 28 in Figs. 3A-C) that keeps the handle lock (portion of 28 that engages 66-68) in a lock position (see Fig. 3C) until sufficient force is applied to the spring mechanism to allow the handle lock to move from the lock position (see Fig. 3B).
In regard to claim 20, Kleckner discloses a hand net device comprising:  a yoke device (50) having a yoke body (50) that includes a lock actuator (28); a basket that includes a net (46) that holds an object and a hoop (40) that attaches to the net; and a hand grip (27) that is movable between a collapsed configuration (see Fig. 1) and a deployed configuration (see Fig. 2), wherein the yoke device includes a yoke module having a blank module (51 or 43, 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-0028850 to Jee et al. in view of Lebedev 2018/0356278 or Van Komen et al. 2016/0363476.
Jee et al. do not disclose at least one of a water temperature sensor; an ambient temperature sensor; and an atmospheric pressure sensor or a GPS receiver.  Lebedev discloses a digital fishing net scale configured for integration into a hotspot system wherein additional components or modules of the digital fishing net scale may include a time piece to determine the time a catch was weighed, a global positioning system (GPS) to determine a location corresponding to each weight determination, a temperature sensor to determine the air temperature and/or the water temperature, a weather module to determine the weather conditions for the time and location of the catch, and an image sensor or camera operably connected to an object detection module to determine whether a fish is present in the net before initiating a weight measurement.  Van Komen et al. disclose an electronic weight measuring fishing net wherein the system (200) might include a location determination device (not shown) which might include a global positioning system (GPS).  It would have been obvious to one of ordinary skill in the art to modify the hand net device of Jee et al. such that it comprises at least one of at least one of a water temperature sensor; an ambient temperature sensor; and an atmospheric pressure sensor and further comprises a GPS receiver in view of Lebedev or Van Komen et al. in order to provide information to the user about the temperature of the water, weather conditions at the time of the catch and to provide location information regarding the catch.
Claims 11, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-0028850 to Jee et al. in view of Kleckner 7,124,533 or Jones 4,619,065.
In regard to claims 11, 17, and 20, Jee et al. do not disclose wherein the yoke device includes a snap button assembly or wherein the yoke device includes a snap button assembly that includes a lock actuator and a handle lock or a yoke device having a yoke body that includes a lock actuator.  Kleckner and Jones disclose wherein the yoke device includes a snap button assembly (28 in Fig. 3C, 62, 66-68 OR 66), wherein the yoke device comprises a snap button assembly that includes a lock actuator (29 of 28 OR upper end of 66) and a handle lock (portion of 28 that engages 66-68 OR portion of 66 engaging 18), and a yoke device (50 OR 12) having a yoke body (50 OR 12) that includes a lock actuator (28 OR 66).  It would have been obvious to one of ordinary skill in the art to modify the yoke device of Jee et al. such that it includes a snap button assembly and includes a snap button assembly that includes a lock actuator and a handle lock and has a yoke body that includes a lock actuator in view of Kleckner or Jones in order to provide an alternative means for collapsing the total length of the hand net device for purposes of facilitating storage and transport of the hand net device.
In regard to claim 18, Jee et al. and Kleckner disclose wherein the snap button assembly further comprises a spring mechanism (V-shaped spring portion of 28 in Figs. 3A-C of Kleckner) that keeps the handle lock (portion of 28 that engages 66-68 of Kleckner) in a lock position (see Fig. 3C of Kleckner) until sufficient force is applied to the spring mechanism to allow the handle lock to move from the lock position (see Fig. 3B of Kleckner).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-0028850 to Jee et al. in view of Greenwood et al. 5,854,447.
Jee et al. disclose a sealing member (37) to block the inflow of water, but does not disclose wherein the yoke device is hermetically sealed.  Greenwood et al. disclose a fish net (20) with a means (30) for generating a signal from the weight of a fish mounted exterior of sealed housing (25) which can include spring loaded potentiometers, variable capacitance sensors, strain gauges, piezo crystals, digital signal producers, or load cells measuring pressures, strains or forces caused by fish weight and that these sensing devices may be mounted exterior of the sealed housing (25) with signals passing through a hermetic seal (34) which excludes all moisture from the electronics and permits submersion under water.  It would have been obvious to one of ordinary skill in the art to modify the yoke device of Jee et al. such that it is hermetically sealed in view of Greenwood et al. in order to provide a yoke device which excludes all moisture from the electrical circuitry and permits submersion of the yoke device in water.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleckner 7,124,533 in view of Lebedev 2018/0356278 or Van Komen et al. 2016/0363476.
Kleckner does not disclose at least one of a water temperature sensor; an ambient temperature sensor; and an atmospheric pressure sensor or a GPS receiver.  Lebedev discloses a digital fishing net scale configured for integration into a hotspot system wherein additional components or modules of the digital fishing net scale may include a time piece to determine the time a catch was weighed, a global positioning .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleckner 7,124,533 in view of KR 10-2010-0028850 to Jee et al.
Kleckner does not disclose a light emitting element comprising a light emitting diode or an illuminator that generates and directs a light beam toward the basket.  Jee et al. disclose a light emitting element, wherein the light emitting element comprises a light emitting diode (light emitting light source/LEDs 33) and an illuminator (light emitting light source/LEDs 33) that generates and directs a light beam toward the basket.  It would have been obvious to one of ordinary skill in the art to modify the hand net device of Kleckner such that it comprises a light emitting element comprising a light emitting .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleckner 7,124,533 in view of KR 10-2010-0028850 to Jee et al. and Greenwood et al. 5,854,447.
Kleckner does not disclose the yoke device which is hermetically sealed.  Jee et al. disclose a yoke device (30) with an illumination means (33) and wherein the yoke device has a sealing member (37) to block the inflow of water.  It would have been obvious to one of ordinary skill in the art to modify the yoke device of Kleckner such that it is waterproof in view of Jee et al. in order to provide an illumination means that will not short out when exposed to water.  Kleckner and Jee et al. do not disclose wherein the yoke device is hermetically sealed.  Greenwood et al. disclose a fish net (20) with a means (30) for generating a signal from the weight of a fish mounted exterior of sealed housing (25) which can include spring loaded potentiometers, variable capacitance sensors, strain gauges, piezo crystals, digital signal producers, or load cells measuring pressures, strains or forces caused by fish weight and that these sensing devices may be mounted exterior of the sealed housing (25) with signals passing through a hermetic seal (34) which excludes all moisture from the electronics and permits submersion under water.  It would have been obvious to one of ordinary skill in the art to modify the yoke device of Kleckner and Jee et al. such that it is hermetically sealed in view of Greenwood et al. in order to provide a yoke device which excludes all moisture from the electrical circuitry and permits submersion of the yoke device in water.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Larson et al. 2005/0091905 disclose a lighted fish landing net comprising an LED light assembly (100); a yoke body (13); and a hand grip (53) that is movable between a collapsed configuration (see Fig. 6) and a deployed configuration (when 53 is withdrawn away from 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA